July 29, 2015 VIA EDGAR United States Securities and Exchange Commission Division of Corporation Finance treet N.E. Washington, D.C. 20549 Attn:Heather Percival Amanda Ravitz Re:RADA Electronic Industries Ltd. (the “Company”) Registration Statement on Form F-1 (File No. 333-204695) Ladies and Gentlemen: Pursuant to Rule 461 of the General Rules and Regulations of the U.S. Securities and Exchange Commission under the Securities Act of 1933, as amended (the “Securities Act”), Chardan Capital Markets, LLC, as representative of the several underwriters, hereby joins in the request of the Company for the acceleration of the effective date of the above-referenced Registration Statement, so that it will become effective at 5:00 p.m., eastern daylight savings time, on Thursday, July 30, 2015, or as soon thereafter as practicable. We hereby authorize each of Aron Izower, Esq. and Donna Salcedo, Esq. of Reed Smith LLP, attorney for the underwriters, to orally modify or withdraw this request for acceleration. Pursuant to Rule 460 under the Securities Act, please be advised that there will be distributed to each underwriter, who is reasonably anticipated to be invited to participate in the distribution of the securities, as many copies of the preliminary prospectus as appears to be reasonable to secure adequate distribution of the preliminary prospectus. The undersigned confirm that they have complied with and will continue to comply with, and they have been informed or will be informed by participating dealers that they have complied with or will comply with, Rule 15c2-8 promulgated under the Securities Exchange Act of 1934, as amended, in connection with the above-referenced issue. Very truly yours, CHARDAN CAPITAL MARKETS, LLC As representative of the several underwriters By: /s/Jonas Grossman Name: Jonas Grossman Title: Managing Partner
